Citation Nr: 1507395	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  11-09 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating in excess of 40 percent for hepatitis C associated with aplastic anemia.  

2.  Entitlement to an increased rating in excess of 30 percent for chronic adjustment disorder with anxious mood associated with aplastic anemia.

3.  Entitlement to an effective date earlier than July 12, 2007 for the evaluation of 30 percent for chronic adjustment disorder with anxious mood associated with aplastic anemia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to February 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The matter is now appropriately before the St. Petersburg, Florida RO.

The Veteran testified before the undersigned Veteran's Law Judge at a November 2014 videoconference hearing.  A copy of the transcript is associated with the claims file.  

The issues of entitlement to an increased rating for hepatitis C and chronic adjustment disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran submitted a February 28, 2006 request to reschedule his missed Decision Review Office (DRO) hearing. 

2.  Although the February 2006 request cannot serve as a timely Substantive Appeal with respect to his then pending claim, it can be reasonably construed as a new informal claim for an increased evaluation for chronic adjustment disorder.

3.  The earliest date on which entitlement to evaluation of 30 percent arose is December 19, 2006. 


CONCLUSION OF LAW

The criteria for an effective date of December 19, 2006 for an evaluation of 30 percent for chronic adjustment disorder have been met. 38 U.S.C.A. §§ 5101 , 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1 , 3.114, 3.151, 3.155, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

VA must assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  VA must notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  In addition, for claims pending before VA on or after May 30, 2008, VA must request that the claimant provide any evidence in the claimant's possession that pertains to the claim.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a)  requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).
The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that VA has met its duty to notify.  The record reflects that VA sent to the Veteran all required notice in December 2007, prior to the rating decision on appeal.  Furthermore, for effective date claims such as here, where service connection has been granted and the claimant has appealed the effective date, the claim has been more than substantiated, as it has been proven.  As such, 38 U.S.C.A. § 5103(a)  notice is no longer required since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for benefits has been substantiated, the filing of a notice of disagreement with the effective date does not trigger additional 38 U.S.C.A. § 5103(a) notice. 

If any additional notice was required in this case, the Veteran has not provided any argument that lack of notice was prejudicial.  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Therefore, any defect as to notice is nonprejudicial.

The Board also finds that VA has met its duty to assist. VA obtained all relevant records identified by the Veteran.  Neither the Veteran nor his representative have identified any outstanding evidence that could be obtained to substantiate the Veteran's claim.  The Board is also unaware of any such evidence.


II.  Effective Date Chronic Adjustment Disorder

The statutory guidelines for the determination of an effective date of an award are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is the latter.  38 C.F.R. § 3.400.  However, the Board does note that the effective date of an award of increased compensation may, however, be established at the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application for an increased evaluation is received within one year after that date.  38 C.F.R. § 3.400(o) (2).

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a).  Any communication or action indicating an intent to apply for one or more VA benefits may be considered an informal claim.  38 C.F.R. § 3.155.  Under 38 C.F.R. § 3.155(a), the veteran or a representative of the veteran can file an informal claim by communicating an intent to apply for one or more VA benefits.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  An informal claim must identify the benefit sought, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). 

An "application" is used synonymously with "claim" and defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).

The Veteran's chronic adjustment disorder is currently assigned a 30 percent disability rating effective July 12, 2007.  Prior to that date, it was assigned an evaluation of 10 percent.  In the July 2008 rating decision on appeal, the RO explained that an effective date of July 12, 2007 was assigned for the 30 percent evaluation as it was the date the Veteran's claim for an increased rating was received.  As will be discussed below, the Board finds that the Veteran filed an informal claim on February 28, 2006.

Diagnostic Code 9440 pertains specifically to the primary diagnosed disability in the Veteran's case (chronic adjustment disorder). In any event, with the exception of eating disorders, all mental disorders including chronic adjustment disorder are rated under the same criteria in the rating schedule.  Therefore, rating under another diagnostic code would not produce a different result.  Moreover, the Veteran has not requested that another diagnostic code be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 9440.

The criteria for a 30 percent rating are as follows:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9440 (2014).

A March 28, 2007 VA treatment record notes positive screening for depression.  The Veteran reported feeling lonely, depressed, fatigued, and hopeless.  He denied suicidal ideations, history of manic or psychotic symptoms  

At a January 2007 VA examination, the Veteran notes "always being tired," reduced interest in usual activities, reduced appetite, having difficulty getting active, and occasional suicidal ideation.  It was clarified that suicidal ideation occurs exclusively after completing a cocaine binge.  The Veteran had symptoms of anxiety and worry, but there was no mania, hypomania, panic disorder, homicidal ideation, explosive trends, or psychotic symptoms.  The Veteran was well dressed and groomed.  He was pleasant and cooperative, motor activity appeared slowed, frequent sighs, and he laid his head on the table for much of the interview due to apparent fatigue.  Mood was relatively euthymic, affect was appropriate and stable, thought process was logical, coherent, and goal-oriented.  Veteran was alert, oriented, and free of confusion.  Attention, concentration, and memory were intact and insight and judgment were fair.

A December 19, 2006 treatment record noted that the Veteran had recurring nightmares, attempted to avoid situations provoking memories, was anxious, on guard, and watchful, and felt detached from others and activities or surroundings.  

A December 19, 2005 treatment record is negative for depression screen.  A September 14, 2005 treatment note states the Veteran was "in good spirits" and documents occasional fatigue, good appetite, and that his "depression is better."  At an August 10, 2005 unscheduled primary care visit the Veteran was noted to be alert, conversant, well nourished, and properly attired/groomed.  On an outpatient note from the same day he was documented as oriented.  A March 14, 2005 treatment note states that the Veteran's depression "waxes and wanes," and that he was taking citalopram.  A March 11, 2005 oncology treatment note states that the Veteran was alert, oriented in all spheres, pleasant, and cooperative.  A hematology treatment note of the same date documents the same symptoms.  

There are no additional VA treatment records for the time period one year prior to February 28, 2006 which document relevant psychiatric symptoms for evaluation of the Veteran's disability picture.

As mentioned, the Veteran was granted a 30 percent evaluation effective July 12, 2007 by the RO's July 2008 rating decision.  The effective date of July 12, 2007 was chosen by the RO as it was determined to be the date of receipt for the Veteran's increased rating claim for chronic adjustment disorder.  However, the Board finds that the Veteran filed an informal claim on February 28, 2006. 

In this regard, the Board notes the Veteran's contention that he appealed a September 2003 rating decision which originally awarded service connection for the Veteran's chronic adjustment disorder with a 10 percent evaluation.  While the Veteran did file a timely October 2003 Notice of Disagreement (NOD), which resulted in the issuance of a December 2005 Statement of the Case (SOC), he did not perfect his appeal.  As notified by the December 2005 SOC, the Veteran had 60 days from the mailing of the SOC (December 6, 2005) or the remainder of a year from the rating decision (September 17, 2003) to perfect his appeal.  The Veteran did not submit any document which could be construed as a Form 9 Substantive Appeal.  The next relevant filing by the Veteran was a February 28, 2006 statement wherein he indicated that he wished to reschedule a personal hearing.  As this document was received more than 60 days after the December 2005 SOC, it cannot serve as a timely Substantive Appeal, and the September 2003 rating decision became final.  However, the Board does believe that the February 2006 statement should have been construed as a new informal claim for an increased rating.

Pursuant to 38 C.F.R. § 3.400(b)(2)(i), the effective date will be the date of receipt of the claim, or the date entitlement arose, whichever is the latter.  Here, the date of receipt of claim is February 28, 2006.  However, the Board finds that the earliest date on which entitlement to a 30 percent evaluation arose was December 19, 2006, as will be explained below.  As the date entitlement arose is later than the date of receipt of the Veteran's claim, the Board finds that December 19, 2006 is the appropriate effective date for an evaluation of 30 percent for chronic adjustment disorder.

In this regard, VA treatment records and examinations during the period from December 19, 2006 to July 11, 2007, document psychiatric symptoms consistent with a 30 percent evaluation.  During this period, the Veteran exhibited a variety of symptoms, including but not limited to sleep impairment due to nightmares, anxiety, depression, and avoidance of stimuli.  The Board finds that these symptoms are consistent with a 30 percent evaluation from December 19, 2006, due to occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

The Board notes, that consistent with C.F.R. § 3.400(o)(2), if it is factually ascertainable that an increase in disability had occurred one year prior to the claim, that an increased evaluation is warranted extending back to that time.  In this case, that would be any time after February 28, 2005.  Here there is no medical evidence that supports a finding that an evaluation in excess of 10 percent for the period from February 28, 2005 to December 18, 2006 is warranted.  VA treatment records during this time period do not document any psychiatric symptoms consistent with such a rating, and the Veteran has not submitted any relevant private treatment records for this time period.  Thus it is not factually ascertainable that an increase in disability occurred during the one year prior to the Veteran's February 28, 2006 claim.

As such, the Board finds that the date of December 19, 2006 as an effective date for an increased evaluation of 30 percent for the Veteran's service-connected chronic adjustment disorder is appropriate.  

The Board is unable to assign an effective date earlier than December 19, 2006 for this increased rating.  In order for the Veteran to be awarded an effective date based on an earlier claim, he has to show clear and unmistakable error (CUE) in the prior denial of the claim, as a collateral attack.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).


ORDER

Entitlement to an effective date of December 19, 2006 for an increased rating of 30 percent for chronic adjustment disorder is granted.


REMAND

The Veteran's most recent VA examinations to determine the severity of his chronic adjustment disorder and hepatitis C were in January 2008.  The Board notes that generally a new VA examination is not warranted based on the mere passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  However, since those examinations the Veteran has essentially claimed that his conditions have worsened significantly, specifically at his November 2014 Travel Board hearing.  As a result, a new examination is warranted to determine the current severity of the Veteran's chronic adjustment disorder and hepatitis C symptoms. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any additional medical treatment he has received for his conditions on appeal.  Take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include updated VA treatment records.  Efforts to obtain these records should also be memorialized in the Veteran's VA claims folder.

2.  Schedule the Veteran for a VA psychiatric examination to determine the current level of severity of his chronic adjustment disorder. The claims folder and a copy of this Remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  Any indicated studies should be performed and the examination report should comply with all protocols for rating chronic adjustment disorder.  A multi-axial diagnosis must be rendered, and a Global Assessment of Functioning (GAF) score must be assigned.  The examiner must describe this GAF score in terms of social and occupational impairment.  

A complete rationale for any opinion offered must be provided.  The examiner(s) should consider the previous VA examinations, the Veteran's lay statements, and any other relevant medical records.

If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

3.  Schedule the Veteran for a VA examination to determine the current level of severity of his hepatitis C. The claims folder and a copy of this Remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  

All necessary tests and studies should be performed. The examiner should comment upon the Veteran's treatment history and identify all symptoms and manifestations associated with the Veteran's hepatitis C, to include any fatigue, malaise, anorexia, weight loss, hepatomegaly, incapacitating episodes marked by physician-prescribed bed rest (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain), and the duration of any such incapacitating episodes. The examiner should also comment upon the extent of any functional loss in the Veteran's activities of daily living and occupation.

A complete rationale for any opinion offered must be provided.  The examiner(s) should consider the previous VA examinations, the Veteran's lay statements, and any other relevant medical records.

If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

4.  Any VA opinions obtained as a result of this examination should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any other development deemed appropriate, the RO will readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


